DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/25/2020 is acknowledged.  All outstanding rejections, except as set forth below are withdrawn. Claims 1, 3, 5-8, 11 and 15-21 are examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, 11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0209383 A1 cited in IDS) in view of Hsu et al. (US 2006/0229395 A1 cited in IDS), Yan et al. (CN103450675A cited in IDS) and Dessaux et al. (5,236,747 cited in IDS).

Regarding claims 1, 3, 11 and 21, Miller et al. disclose a substrate made of polymer composition consisting of a base polymer matrix such as polyphenylene sulfide and a thermally-conductive, electrically insulating material such as boron nitride (see Abstract).
 Miller et al. do not disclose the polymer composition comprising a metallic stearate lubricant. Miller et al. do not disclose the substrate has undergone laser structuring and plasma metallization.
Hsu et al. disclose a resin composition comprising polyphenylene sulfide and external lubricant such as calcium stearate, i.e. metallic stearate lubricant (see Abstract and paragraph 0045). The external lubricant provides desirable properties such as reducing die drool and surface lubrication to reduce drag during extrusion operations (see paragraph 0030).
In light of motivation for calcium stearate disclosed by Hsu et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use calcium stearate as the lubricant in Miller et al. in order to reduce die drool and surface lubrication to reduce drag during extrusion operations, and thereby arrive at the claimed invention.
Miller et al. in view of Hsu et al. do not disclose the polymer article has undergone laser structuring and plasma metallization.
Yan et al. disclose the resin composition can be laser scanned to deposit metals, i.e. laser structuring and metallization (see page 10, paragraph 3 and page 18, paragraph 4). The LDS technology is a more rapid, streamlined and flexible process (see page 2, paragraphs 2-3).
Therefore, as taught by Yan et al., it would have been obvious to one of the ordinary skills in the art to use laser structuring and metallization to deposit metal on the polymer article in Miller et al. in view of Hsu et al. in order to efficiently form circuits using more rapid, streamlined and flexible process, and thereby arrive at the claimed invention.
Miller et al. in view of Hsu et al. and Yan et al. do not disclose the polymer article has undergone plasma metallization.
Dessaux et al. disclose application of plasma technology to the metallization of surfaces i.e. plasma metallization (see Abstract and col. 1, lines 40-41) that is economical and large scale process (see col. 1, lines 54-58).
In light of motivation for using plasma metallization disclosed by Dessaux et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use plasma metallization in Miller et al. in view of Hsu et al. and Yan et al. in order to provide economical and large scale process, and thereby arrive at the claimed invention.

Regarding claims 5, 6 and 18, Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al. disclose the polymer article as set forth above. Further, Miller et al. disclose the amount of polyphenylene sulfide is about 20 to about 80 wt% and the amount of boron nitride is about 20 to about 80 wt% (see paragraphs 0019 and 0020).
Hsu et al. disclose external lubricant such as calcium stearate in amount of 0.001 to 2 wt% for proper extrusion (see paragraphs 0041 and 0045).
 In light of motivation for using calcium stearate in amount of 0.001 to 2 wt% disclosed by Hsu et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use calcium stearate in amount of 0.001 to 2 wt% in Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al. in order to obtain proper extrusion, and thereby arrive at the claimed invention.

Regarding claims 7, 8, 15, 16, 19 and 20, Miller et al. disclose the substrate is extruded (see paragraph 0024). The substrate is thermally-conductive substrate used to support an electronic circuit, i.e. the substrate is a printed circuit board (see paragraphs 0013 and 0028).

Regarding claim 17, Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al.  disclose the amount of polyphenylene sulfide is about 20 to about 80 wt%, the amount of boron nitride is about 20 to about 80 wt% and the amount of calcium stearate is 0.001 to 2 wt%. 
The only deficiency of Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al.  is that Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al. disclose the use of “ about 20 wt%” of polyphenylene sulfide, while the present claims require 15 wt% of polyphenylene sulfide.
It is apparent, however, that the instantly claimed amount of polyphenylene sulfide and that taught by Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of polyphenylene sulfide disclosed by Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of polyphenylene sulfide disclosed in the present claims is but an obvious variant of the amounts disclosed in Miller et al. in view of Hsu et al., Yan et al. and Dessaux et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered. All outstanding rejections except as set forth above are withdrawn in light of amendments.

Applicants argue that the Examiner alludes to the Hsu et al. reference teaching this but the reference is not disclosed in the original rejection so it is unclear as to what the Examiner is referring.
This inadvertent error has been corrected in the heading of the rejection (see paragraph 7 above). However, it is noted that the rejection of the record has not been modified.

Applicants argue that Yan describes a resin composition having a laser direct-structuring function, which must include laser sensitive additives such as copper chromium laser sensitive additive. Further, Yan explicitly describes that the laser sensitive additives play an important role in the resin composition in the lasering process. All Examples in Yan include a laser sensitive additive. As shown in Comparative Examples 3 and 4, when the amount of laser sensitive additives is less than 5 wt. % (including Comparative Example 3 wherein the laser sensitive additive is 0 wt. %), the laser direct structuring feature is not obvious and the 100 grid test fails. That is, if the resin composition does not include laser sensitive additives, it may not be use in the LDS technology and cannot prepare a part that has undergone laser structuring. Therefore, Yan fails to teach or suggest that the laser sensitive additives may be omitted. On the contrary, Yan teaches that the laser sensitive additives are essential. Since claims 1 and 21 do not include laser sensitive additives and includes the transitional language “consisting of,” claims 1 and 21 are patentable over Yan.
However, as evidenced by Okuno (4,412,115, see col. 3, lines 17-19), copper chromium is an electrically and thermally conductive material.  Further, the electrically and thermally conductive material reads on thermally conductive additive of present claims. Accordingly, Yan’s 

Applicants argue that additionally, the introduction of Dessaux as a teaching reference does not remedy the issues of the present technology not requiring the same components as Miller and Yan. It is also believe that Hsu et al. does not remedy the issues of the present technology not requiring the same components as Miller, Yan and Dessaux as the Examiner does not address the same.
However, note that while Dessaux et al. and Hsu et al. do not disclose all the features of the present claimed invention, Dessaux et al. and Hsu et al. are used as teaching references, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, namely plasma metallization by Dessaux et al. and calcium stearate by Hsu et al., and in combination with the primary reference, discloses the presently claimed invention.

In light of amendments, 112 fourth paragraph rejections are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787